Citation Nr: 0833066	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-12 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for hepatitis C.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1969 to February 
1971.  He served in the Republic of Vietnam from March 1970 
to February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
2004 and December 2004 issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In February 2005, the appellant testified during a hearing 
before a Decision Review Office (DRO) at the RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  There is no competent medical evidence that the appellant 
has a diagnosis of PTSD.

3.  Evidence of record demonstrates that malaria was not 
manifest during active service or during the first post-
service year and was not a result of any established event, 
injury, or disease during active service.

4.  Evidence of record demonstrates that hepatitis C was not 
manifest during active service and was not a result of any 
established event, injury, or disease during active service.
CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2.  Malaria was not incurred in or aggravated by service.  
38 C.F.R. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the appellant in a letter from the 
RO dated in March 2004.  This letter notified the appellant 
of VA's responsibilities in obtaining information to assist 
the appellant in completing his claims, and identified the 
appellant's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was never provided the appellant.  However, 
the Board finds that lack of notice as to disability ratings 
or effective dates does not prejudice the appellant.  Because 
in the decision herein, the Board denies service connection 
for the claimed disabilities, no disability rating or 
effective date is being, or is to be, assigned.  Hence, there 
is no possibility of prejudice to the appellant under the 
notice requirements of Dingess/Hartman.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Law and Regulations 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where an appellant served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain tropical diseases, such as 
malaria, are presumed to have been incurred in service if 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that an appellant seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2007).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2007); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the appellant was "engaged in combat 
with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the appellant was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the appellant's 
service), the appellant's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the appellant did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
appellant's lay statements, by themselves, will be 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence corroborating the stressor.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2007); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

PTSD

The appellant's DD Form 214 reflects that his military 
occupational specialty in service was a bridge specialist 
(bridge man).  He is in receipt of an Army Commendation 
medal; however, there no valor device is attached to the 
award.  Service treatment records are silent as to any 
treatment of, or complaints related to, PTSD or any other 
psychiatric difficulty.  

Private medical records from Dr. T.J.K. dated from January 
1994 to January 1998, from Dr. J.N.D. dated from March 1998 
to August 2004, and from Dr. T.D.K. dated from April 1998 to 
January 2004, show no treatment for, or diagnosis of, PTSD.

During his RO hearing in February 2005, the appellant 
testified to a reported diagnosis of PTSD, to one alleged in-
service stressor, and to various symptoms associated with 
PTSD.  He said that he was having a conversation with a 
private psychologist treating him for pain arising from his 
back condition when the psychologist suggested that the 
appellant see a psychiatrist for PTSD.  The appellant 
conceded that this private psychologist did not treat him for 
PTSD and that he never went to a Vet Center or VA facility to 
be treated for PTSD.  (Transcript, at pp. 9-10).  He also 
testified that sometime during his tour of duty in Vietnam, 
while he worked in a unit assigned to build and demolish 
bridges, a friend named "Vaughn" was killed when the convoy 
in which they were traveling was attacked.  The appellant 
said that he could not stop to help his buddy, though he did 
not know his buddy had been hurt until he, the appellant, 
returned to base camp.  He also testified that he saw other 
friends in service killed or hurt.  The appellant was asked 
when this convoy ambush occurred, but his answer was not 
audible to the court reporter who transcribed the hearing.  
(Transcript, at pp. 12-15, 24).  The appellant also said that 
he was in the process of writing a more detailed narrative to 
be submitted to VA.  (Transcript, at pp. 24-25).

The Board's review of the claims file discloses that in the 
almost 21/2 years since the RO hearing, the appellant never 
completed and submitted this narrative related to in-service 
stressors, nor did he submit the PTSD questionnaire, which 
the RO had sent the appellant with its March 2004 VCAA 
letter.  

In this case, the critical factor is that there is no 
diagnosis or mental health finding of PTSD.  Service 
treatment records show no PTSD or mental health treatment.  
His February 1971 separation examination report shows a 
normal psychiatric system.

As to the initial significant issue in this claim, whether 
the appellant has a diagnosis of PTSD, the Board finds that 
there is no such diagnosis.

It is uncontroverted that the available treatment records 
fail to show a diagnosis of PTSD.  The appellant has offered 
no competent medical evidence to establish a diagnosis of 
PTSD.  His testimony of what his psychologist allegedly told 
him does not constitute credible medical evidence of a 
disease or diagnosis.  Moreover, while the Board has 
considered the statements of the appellant, the Court has 
held that a claimant's lay statements relating to what a 
medical professional told him, filtered as they are through a 
lay person's sensibilities, are simply too attenuated and 
inherently unreliable to constitute "medical" evidence to 
support a claim.  See Warren v. Brown, 6 Vet. App. 4 (1993).  
Thus, the Board finds that the preponderance of the evidence 
is against a finding of PTSD.

Since the appellant does not have a diagnosis of PTSD, the 
Board need not address the claim further, since an appellant 
seeking disability benefits must establish the existence of a 
disability.  See Boyer, 210 F.3d at 1353.  There must be 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a).  In the absence of such evidence, the 
appellant fails to satisfy a critical element of a claim for 
PTSD and his claim for service connection fails.  See 38 
C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 137.

While the appellant believes that he suffers from PTSD 
related to service, where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit, 5 Vet. App. at 93.  
Although the appellant is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the appellant's claim for service 
connection for PTSD.



Malaria

Service treatment records are negative for any treatment for, 
or diagnosis of, malaria, although an August 1970 service 
treatment record notes that the appellant had a temperature 
of 102 degrees, headache, general malaise, anorexia, and that 
his temperature was first noted the previous evening.  
Reported chills stopped when a fan was turned off.  He was 
admitted to the dispensary for observation, but there is no 
suggestion, assessment or diagnosis of malaria given.  A note 
written three days later indicates that the appellant's 
temperature, after an initial spike, did not go up.  

During his RO hearing, the appellant testified that while 
serving in Vietnam he suffered one malaria attack that lasted 
about a week and that he had no attacks post-service.  
(Transcript, at pp. 3-4).  Under questioning by his 
representative, the appellant testified that he has flu 
symptoms three or four times a year, which he treats himself, 
and that these were accompanied by the shakes, sweats and 
cold.  (Transcript, at p. 5).  

Private medical records from Dr. T.J.K. dated from January 
1994 to January 1998, from Dr. J.N.D. dated from March 1998 
to August 2004, and from Dr. T.D.K. dated from April 1998 to 
January 2004, show no treatment for, or diagnosis of, 
malaria.

In order to be considered for service connection, a claimant 
must first have a current disability.  Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  In addition to medical evidence 
establishing the presence of a current disability, the record 
must also contain medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, as well as medical evidence of a nexus between the 
current disability and either an in-service disease or injury 
or a service-connected disability.  See Hickson, 12 Vet. App. 
at 253; Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case, the appellant's service treatment records are 
entirely negative for a diagnosis of malaria.  While he 
indicated during his hearing that he was treated once in 
service, such medical evidence has not been identified or 
submitted.  The August 1970 service treatment record does not 
reflect any diagnosis of malaria in service.  In addition to 
the foregoing, the Board notes that the post-service medical 
evidence is also entirely negative for any indication that 
the appellant currently has malaria.  

Simply put, in the absence of proof of a present malaria 
disability, there can be no valid claim.  As there is no 
competent evidence that the appellant currently has malaria, 
or residuals thereof, service connection for malaria is not 
warranted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) (service connection presupposes a current diagnosis of 
the claimed disability).

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
malaria.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53 
(1990).

Hepatitis C

Service treatment records are negative for any treatment for, 
or diagnosis of, hepatitis.  The report of the appellant's 
February 1971 separation examination discloses no 
abnormalities related to the appellant's liver or his blood 
system.

Post-service, a June 1972 VA inpatient medical record shows a 
three-day treatment for drug addiction (heroin).  More 
recently, he has received on-going treatment with methadone.

Private medical records from Dr. T.J.K. dated from January 
1994 to January 1998, from Dr. J.N.D. dated from March 1998 
to August 2004, and from Dr. T.D.K. dated from April 1998 to 
January 2004, show treatment for, and a diagnosis of, chronic 
active hepatitis.  

The earliest mention of hepatitis C in the claims file 
appears to be a March 1994 private medical record of Dr. 
T.J.K. while May 1994 records from Dr. K's practice note the 
appellant had probable chronic hepatitis secondary to 
hepatitis C.  It also was noted that the appellant possibly 
had cirrhosis.  A January 1998 sonogram of the liver for Dr. 
T.J.K. indicates the appellant had chronic hepatitis.  
A July 2001 private record of Dr. J.N.D. notes that the 
appellant's hepatitis was cured with a drug combination he 
had been administered, but then chronic active hepatitis is 
noted later in a February 2002 visit.  Subsequently, a March 
2004 record notes that hepatitis C is cured and an August 
2004 record notes that hepatitis C is "resolved".

During his RO hearing in February 2005, the appellant 
testified that while in service he was in contact with the 
blood of fellow soldiers numerous times, but that he never 
had any transfusions in the service.  He said that he was 
first diagnosed with hepatitis non-A, non-B in 1989 and was 
diagnosed with hepatitis C in approximately 1995.  
(Transcript, at p. 6).  The appellant also testified that he 
was tested every six months for hepatitis, that he was not 
taking any medications for hepatitis C, and that he had been 
hepatitis free since approximately 2000.  He also said that 
he had cirrhosis of the liver, but was not then being treated 
for that condition.  (Transcript, at pp. 8-9).  

The Board's review of the claims folder discloses that the 
appellant never completed and submitted a questionnaire on 
risk factors for hepatitis which the RO sent him with its 
March 2004 VCAA letter.

Based upon the evidence of record, the Board finds that 
hepatitis C was not manifest during active service and did 
not develop as a result of an established event, injury, or 
disease during active service.  The appellant's service 
personnel records found in the claims folder reflect his 
military specialty was as a bridge specialist.  The record 
does not reflect that he served in any capacity that would 
support his claim or suggest blood contact with other 
soldiers.  As noted above, the appellant has been diagnosed 
with hepatitis C.  He is seen for follow-up and testing every 
six months.  He is on methadone to combat his drug addiction 
(heroin).  It is not shown that he began using heroin in 
service.  There is no competent evidence in the record 
indicating that hepatitis C is associated with any 
established event, injury, or disease during active service.  
Hepatitis C appears to have been diagnosed many years after 
service.  The appellant conceded during his testimony that he 
was not diagnosed with a hepatitis disorder until 1989, or 18 
years after discharge from service, and was not diagnosed 
with hepatitis C until the mid-1990s.  While the appellant 
believes his hepatitis C was incurred as a result of service, 
he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. 492.  There simply is no probative, competent medical 
evidence in support of this claim.  Indeed, according to the 
private medical records found in the claims folder, none of 
the appellant's treating physicians suggested that his 
hepatitis C is related to service.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson, 12 Vet. App. at 253.  There is no such 
evidence.  Therefore, the Board finds entitlement to service 
connection for hepatitis C is not warranted.

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim in which case the claim is denied.  
Gilbert, 1 Vet. App. at 55; Ortiz,  274 F. 3d 1361.  The 
preponderance of the evidence is against the appellant's 
claim for service connection for hepatitis C.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for malaria is denied.

Entitlement to service connection for hepatitis C is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


